Citation Nr: 1537529	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active duty service from September 1946 to April 1949.  He died in July 1976.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2012 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Manila, the Republic of the Philippines. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1.  In January 2011, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant did not request reconsideration nor did she appeal the Board's action.  Thus, the January 2011 Board decision is final.  

2.  The evidence received since the Board's Decision of January 2011 is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The January 2011 Board decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The appellant was provided with this notice in a letter and in the statement of the case issued over the course of this appeal.

The Board further observes that, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) service member's status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The appellant was provided with this notice information.

In the context of a claim to reopen, VCAA notice must include an explanation of (1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and (2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Id.  In the matter now before the Board, the Board notes that the appellant was issued Kent-compliant notice in the June 2012 VCAA letter.

Nevertheless, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following:  (1) based on the communications sent to the claimant over the course of this appeal, the claimant clearly has actual knowledge of the evidence the claimant is required to submit in this case; and (2) based on the claimant's contentions as well as the communications provided to the claimant by VA, it is reasonable to expect that the claimant understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Additionally, the appellant was given notice that the VA would help her obtain evidence but that it was up to the appellant to inform the VA of that evidence.  During the course of this appeal, the appellant has proffered minimal documents and statements in support of her claim.  VA has given the appellant every opportunity to express her opinion with respect to the issue now before the Board and the VA has obtained all known documents that would substantiate the appellant's assertions.

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and the VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  

B.  Laws, Regulations, and Discussion

A claimant must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is specifically noted that nothing in the VCAA shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2014).

As will be detailed below, the appellant's claim involving entitlement to service connection for the cause of her husband's death has been previously denied.  As a result, service connection for cause of death may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered  "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2014).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  It, however, is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In this case, the appellant has come before the VA asking that service connection be granted for the cause of the Veteran's death.  The record shows that the Veteran died in July 1976 and listed as the reason for his death is pulmonary tuberculosis.  The appellant has averred that this lung disorder began while he was on active duty and that he was suffering from manifestations of tuberculosis while stationed outside of the Philippines.  To support her claim, she has provided written statements which have insinuated that the Veteran had tuberculosis while on active duty, and that such a disorder caused or resulted in the Veteran's death.  

A review of the record indicates that the appellant has long sought to obtain service connection death benefits.  Most recently, in 2011, the Board acknowledged that the appellant had submitted new and material evidence sufficient to reopen her claim, and then the Board reviewed all of the evidence of record.  Included in this evidence were generalized and well-meaning written statements concerning the etiology of the Veteran's lung disorder.  Upon completion of the review, the Board found that the evidence did not support the granting of service connection for the cause of the Veteran's death.  More specifically, the Board found that the credible evidence did not show that the Veteran had a lung disorder, including pulmonary tuberculosis, while he was on active duty, or that the Veteran's death was due to service.  The appellant was notified of this action, but she did not timely appeal to the Court for review of the Board's action.  

Since the issuance of that Board Decision, the appellant has submitted various written statements and purported statements written by others in support of her claim.  Nevertheless, additional new evidence, or evidence that had not been previously before the Board, has not been received.  In essence, the appellant merely repeated the assertions that she made when the claim was previously before the Board.  

The claims folder contains new evidence, in the sense that it was not previously before agency decision makers; however, this same evidence does not suggest or insinuate that the Veteran had a lung disorder related to (or began in) service which, in turn, lead to his death.  Therefore, such evidence is not material under 38 C.F.R. § 3.156(a) (2014).

In summary, it is the conclusion of the Board that the evidence added to the record since the last final denial is not material, because it does not relate to a previously unestablished fact, i.e., that the Veteran's tuberculosis began in or was caused by or the result of his military service.  As such, the Board concludes that the appellant has not submitted evidence that is new and material, and the claim is not reopened.


ORDER

New and material evidence has not been received to reopen the claim of service connection for the cause of the Veteran's death, and the appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


